 64DECISIONSOF NATIONALLABOR RELATIONS BOARDNationalUtilityProducts CompanyandGary R. Kun-zen. Case 8-CA-8688August 29, 1975DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn April 30, 1975, Administrative Law Judge Wal-terH. Maloney, Jr., issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief. The Respondentalso filed a motion for oral argument.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief 'and has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, National Utility Prod-ucts Company, Westlake, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.1We denythe Respondent'smotion for oral argument since the excep-tionsand brief adequately set forth the position of theRespondent2 The Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw JudgeIt is the Board's establishedpolicynot to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc,91NLRB 544 (1950), enfd 188F 2d 362 (C.A 3, 1951)We havecarefullyexamined the record and find no basis for reversinghis credibilityfindings.3The Administrative Law Judgefound that the Respondent,through itsvice president,James F. Jefferies,violated Sec.8(a)(1) of the Actby promis-ing benefits to individual employees in order to dissaude them from engag-ing in union activities In adopting this finding we also note that severaldaysafter making these promises Jefferies and President Harold Bowmanaddressed a gathering of the employees at which time Bowman expressedanger at the employees for going to the Union Both officers stated that theRespondent would not move forward with fringe benefits then under con-sideration becauseof the advent of the employees'union activities.Coupledwith Jefferies'earlier statementsto CharlesSalnajs and GaryKunzen, wefind that these remarksclearly conveyedto the employees the impressionthat certain fringe benefits were beingconsidered,and that, but for theemployees'union activities,such plans for additional benefitswould havebeen furtherdeveloped,and perhaps even finalizedThe withholding orconditioning of benefits because of the employees'protectedconcerted ac-tivities, or implications that this is being done, is clearlydestructive of theirSec 7nght to engage in such activities.DECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H.MALONEY,JR.,Administrative Law Judge:This case came on for hearing before me at Cleveland,Ohio,upon a complaint' issued by the Regional Directorfor Region 8, which alleges that the Respondent NationalUtilityProductsCompany 2 (sometimescalledNUPCO)violated Section 8(a)(1) and(3) of the National Labor Re-lations Act, as amended.More specifically,the complaintalleges that the Respondent unlawfully interrogated em-ployees concerning their union activities;threatened em-ployees with reprisal if they engaged in union activities;made promises of benefit to employees if they refrainedfrom engaging in union activities;and, on June25, 1975,discriminatorily discharged ChargingParty Gary R. Kun-zen and employees Charles Salnajs, Charles Sanner, andJohn Knight because they supported an organizing driveconducted on behalf of the Union.The Respondent deniesthe allegations that it engaged in independent violations ofSection 8(a)(1) of the Act,and claims that it laid off theemployees here in question,and one other employee notnamed in the complaint,because of a decline in sales.Upon these contentions, the issues herein were joined.'A. Outline of Events in QuestionRespondent manufactures adjustable metal risers intowhich manhole covers fit. It purchases raw metal castings,usually in four pieces, and then processes and assemblesthe pieces for shipment. Its customers are, for the mostpart,municipalities, public utilities, and paving companies,which use the finished product in paving streets and road-ways. Respondent's production is somewhat seasonal. Itdoes not produce adjustable risers strictly to order, but ac-cumulates an inventory in the first months of the year toanticipate the construction season which normally beginsin April. However, production usually continues through-out the year. Its normal complement of employees hasbeen approximately 10 in number. From time to time Re-1The principal docket entries in this case are as follows Charge filedherein on October22, 1974, by GaryR. Kunzen and amended charge filedonDecember4,1974;complaint issued onDecember 10, 1974;Respondent's answer filed on December13, 1974;hearing held in Cleve-land, Ohio, on February 4, 5, and 6,1975; briefsfiled bythe General Coun-sel and the Respondent with me on March3, 1975.2Respondent admits, and I find, thatit is an Ohio Corporation, whichmaintains its principal place of business in Westlake,Ohio, a suburb ofCleveland,where it is engaged in the production of adjustable risers whichsupport manhole covers. In the preceding 12-month period,a representativeperiod,Respondent purchased and received at its Westlake,Ohio, plant,from points and places outside the Stateof Ohio,goods valued in excess of$50,000.Accordingly, it is an employer engaged in commerce within themeaning of Sec. 2(2), (6), and(7) of the Act.Ialso find thatLocal 415,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen, andHelpers of America (herein calledUnion),is a labor organization within themeaning of Sec. 2(5) of the Act.3Certain errors in the transcripthavebeen noted and corrected.220 NLRB No. 15 NATIONAL UTILITY PRODUCTS COMPANY65spondent has used a night shift, but this practice has varieddepending upon the amount of production required. UntilJune 25,1974, and the events here in question,Respondentnever had a layoff of personnel.Late in May or earlyinJune1974, several ofRespondent's production and maintenance employees be-gan discussing among themselves the desirability of orga-nizing.Informal conversations took place in the lunchroomof the plant during lunchbreaks. One or more such discus-sions took place at McKay's Tavern, a nearby bar. Theyinformally selected Charles Salnajs, one of their number, tomake inquiry of Teamsters Local 415 as to the procedureand desirability of joining a union. Early in June, C. Sal-najs phoned Dennis Francis,presidentof Local 415, andinformed him of the interest of Respondent's employees.Francis was preoccupied at the time with a strike involvinganother employer, but, on the day of C. Salnajs' phone call,took time out from these other facets of union business todrive from the union office in the central part of Clevelandto Respondent's plant in the southwest suburbs in order tomeet with C. Salnajs. He arrived at the plant about lunch-time, parked in the rear of the plant, and asked at the reardoor of the plant for C. Salnajs. In fact, Francis spoke onthis occasion with Michael Irelan, Respondent's day fore-man, although he did not disclose to Irelan his identity orthe nature of his business.Irelan summoned C. Salnajs, who was in the lunchroom,and Salnajs had a meeting in the parking lot with Francis.Irelan admits watching this meeting throughout the courseof Francis' visit and of reporting Francis' presence to thefront office, but denies knowledge at that time that the visithad anything to do withunionization.C. Salnajs obtaineddesignation cards from Francis, came back into the plant,gave them to fellow employees in the lunchroom, and ob-tained signatures on four or five cards in addition to hisown. He returned the cards to Francis in the rear lot andFrancis left, promising to return in a few days to obtainadditional cards which he had left with C. Salnajs for thenight shift to sign. Upon returning to the plant, Irelanasked C. Salnajs who his visitor was. C. Salnajs simply re-plied that it was a matter of personal business, to whichIreland quizically noted that C. Salnajs' personal acquain-tance was driving quite an expensive automobile.About 2 days later, Francis returned to Respondent'splant, also at the lunch hour, and held a meeting in the rearparking lot with about six employees, including, but notlimited to, the four discriminatees named in the complaint.C. Salnajs was unable to obtain any additional cards fromthe night shift, which was supervised by his brother,4 but4 The GeneralCounsel contends,and the Respondentdenies,that JamesSalnajs was a supervisor within the meaningof the Act J. Salnajs wasrepeatedly referred to by all witnesses,both rank-and-file and management,as the night foreman.As noted above,Respondentdoes not always operatea night shift, although it was doing so in June1974 up until June 25. Duringthose occasions in which a night shift is working,J. Salnajs is the foremanHe is hourly rated,as is the admitted supervisor,Irelan,and makes50 centsan hour more than the next highestpaid hourly rated employee.He cannothire or fire,but on the night shift,he can excuseabsences.He signedinvoic-es certifying the presence of night shift"spot labor" whichthe Respondentutilized on a daily basis during the summer andearly fall of 1974. He doesa large amount of manual labor and is used as a welder on theday shiftwhen the night shift is not in operation.During night shifts, he is the highestFrancis indicated that he would proceed to contactRespondent's management and make a demand for recog-nition.During the informal meeting with employees in theparking lot, Francis discussed with them possible unionbenefits, attempted to allay their fears about being dis-charged for organizing, and answered questions whichwere put to him.Before leaving the area, Francis was able to meet withCompany President Harold Bowman in Bowman's office.He claimed majority status, indicated that he had the cardsto back it up, and asked for recognition. Bowman declinedto discuss the matter with him but referred him to theCompany's general corporate attorney, Daniel R. McCar-thy,s whereupon Francis left.At or about this same point in time, Jefferies began tocall certain employees into Irelan's office for private dis-cussions. During a meeting with C. Salnajs, he told Salnajsthat, in the near future, the Company was going to institutea profit-sharing plan for employees, although it was still inthe planning stage at that moment. He also said somethingto C. Salnajs about dental plan and about company lifeinsurance. In a similar individual meeting with Gary R.Kunzen, Jefferies told Kunzen that he was in the process ofestablishing a profit-sharing program for employees, aswell as a dental insurance plan which would supplementexisting Blue Cross coverage. He also told Kunzen that hewas trying to obtain for him an increase in his hourly wage.Shortly after these interviews, C. Salnajs phoned unionheadquarters and told Francis to "hold up" pressing hisdemand for a contract.A day or two later,6 the Respondent called together itsentire work force, including a salesman and a clerical em-ployee, in the lunchroom for a brief discussion with Bow-man. Jefferies began by saying that the Company had sev-eral fringe benefits under consideration but that they coulddo nothing now because the Union had come into the pic-ture.Bowman then told employees in question that, be-cause the Union had made a demand for recognition, hisattorney advised him that he could not discuss or grant anybenefits to employees because it would appear that he wastrying to influence their support of the Union. Accordingranking employee on the company premises. Company Vice PresidentJames J. Jefferies testified that,at night, J. Salnajs was responsible for theproduction schedule, the security of the building, and the safety of theemployees. As his employment in this capacity is regular and substantial,and as he was so employed at the time of the events at issue herein, Iconclude that J Salnajs was a supervisor within the meaning of Sec. 2(1 1) ofthe Act. PhaloPlastics Corporation,127 NLRB 1511 (1960),Inspiration Con-solidated Copper Company,142 NLRB 53 (1963);Viking Bag Division, Shur-Fine Central Corporation,161NLRB 648 (1966);White Chapel MemorialAssociation,167 NLRB 926 (1967);J F. B Manufacturing Co., Inc.,208NLRB 21 (1973),Sewell Plastics, Inc,212 NLRB 839 (1974); E.I.du Pontde Nemours &Co., 210 NLRB 395 (1974);N.L.R.B v Florida AgriculturalSupply Company, Div of Plymouth Cordage Company,328 F.2d 989 (C.A 5,1964).5There is some testimony in the record that Bowman,in a later discussionwith employees,stated that he actually saw the designation cards whichFrancis obtained.is contrary to the practice of this Union Respondent denies that Bowmansaw the cards or made a statement to employees that he saw the cards. Icredit the denial.6 The recordis somewhatconfusedas to the precise sequence of eventswhich followed immediately after Francis made the Union's demand forrecognition The outline indicated above is based on the versions of testimo-ny creditedon this point. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDto credited testimony, he indicated that he had been con-tacted by the Union and expressed anger at employees forgoing to the Union with their problems rather than in com-ing to him. In the course of this discussion,employees C.Salnajs and William Tate told Bowman that the employeeswere not actually represented by the Union. EmployeeCharles P. Sanner stated that they thought that the cardsdid not authorize the Union to represent them but merelywere an expression of interest in learning what the Unionhad to say to them which would be of interest. Bowmanreplied that the Union had told him that itpossessedsigned cards and so he had to assume that the Union wasrepresenting the employees in question. Various employeesmentioned specific items of improvement in wages whichthey wanted. Employee Ron Millie had a written list ofgrievances which he wished to discuss,but Bowman insist-ed that he could do nothing for them since the Union hadbeen designated as their representative.Not long after thismeeting, Tate, Kunzen, C. Salnajs and his brother, NightForeman J. Salnajs,went to the union hall to talk withFrancis and to discuss union benefits. At this point, theemployees at the meeting reiterated to Francis an interestin seeingthat the Union contact the Respondent's attorneyand go forward with its original intention of acting as bar-gaining agent.On June 25, the Respondent laid off five employees,Kunzen, Sanner, C. Salnajs, John Gayneau, and John H.Knight. It did so by handing each of them a letter whichstated as follows:Re: Work lay-offsDue to the prevailing economic conditions, whichhave resulted in a serious reduction of current order,National Utility Products Company is forced to re-duce its direct labor force until economic conditionschange.Based upon this factor alone, we will not require ourpresent level of employees directly involved in produc-tion.Effective, Tuesday, June 25, 1974, we regret toinform you that you personally will be included in thislay-off.We appreciate your past loyalty and service to thecompany,and as soon as conditions warrant,we willmake every endeavor to return you to active employ-ment.The letter was signed by James F. Jefferies, as vice presi-dent of the Respondent. On the day of the layoff, Compa-ny President Bowman told Tate and a couple of other em-ployees that, when production picked up, he would makean effort to recall them.Jefferiestold C.Salnajs that thereason for the layoff was that the foundry in Alabama,from which the Respondent obtained its raw castings, hadshut down and that raw materials were unavailable. Hesaid that the layoff would last about 2 weeks and that hewould call C. Salnajs when there was more work at thefactory. In fact, a shipment of castings arrived for pro-cessing on the day of the layoff. Jefferies also told Knight,when he handed him the layoff notice, that he hoped thatthe layoff would be a short one, something on the order ofa month.Jefferies also told Kunzen that the reason for thelayoff was that the foundry in Alabama had shut down for2 weeks, but he expressed the hope that the NUPCO em-ployees could be called back around July 4. Jefferies toldGayneau that he would be recalled when business im-proved. Jefferies denies these oral statements to employees,but I discredit his denial.Shortly after the June 25 layoff, Respondent began hir-ing other employees,someon a temporary basis and otherson a permanent basis. I credit Tate's statementthat, whenhe came towork on June 27, four or five men from Man-power, a supplier of temporary labor, were employed doingassemblingand drilling work. When Tate asked Irelan whythe laid-off employees were not assigned to this work, Ire-lan replied that the Company did not want to harm theireligibility for unemployment by giving them short-termwork and then laying them off a second time. I also creditGayneau's statementthat, at the time of his recall on July3, the employees were working regularly at NUPCO, andthat he was assigned to instruct them. On July 2, Respon-dent hired a college student, James Spellacy, and put himto work on a full-time basis doing production work. On orabout July 15, it hired a second college student, FrancisGareau, and put him to work full time in a similar capaci-ty. Spellacy and Gareau worked the rest of the summer.7Within a few days of the layoff, Gayneau returned to thefactory to pick up his personalpossessionswhich werestored in his locker. Irelan told him that he was not permit-ted on thepremises,but did allow him to complete thiserrand. I credit Gayneau to the effect that, in the course oftheir conversation, Gayneau told Irelan that he was stillloyal to the Company and did not sign a union card. Heexhibited to Irelan an unsigned union card which he hadtaken from his locker. Irelan asked him how he could besure that this was Gayneau's own card, since it did nothave his name on it. Gayneau replied that he could not puthis name on it because, by so doing, he would be affiliatingwith the Union. At this point, Irelan, J. Salnajs, and Tatewere the only regular production employees left on thepayroll. Tate mentioned to Jefferies that Gayneau had notin fact signed a card and urged that he be recalled. Jefferiessaid that, in such an event, he might be able to work some-thing out and instructed J. Salnajs to get in touch withGayneau and ask him to return to work. Gayneau returnedto work on July 3, and is still employed .8 Tate and Gay-neau regularly worked overtime on Saturdays following thelayoff.During the summer months and on into September, theRespondent hired employees, whom it refers to as "spotlabor," on a day-to-day basis from three suppliers of tem-porary employees, Manpower, Minute Men, Inc., and In-dustrial Labor Service. Respondent admits hiring "spot la-7 Jeffenes'recollection of the employment status of Spellacy and Gareauwas clearer and more positive than was the testimony of Irelan, who thought(but was not sure)that they had been hired before the layoff and werepart-time employees.8 It is undisputed that Gayneau did not in fact sign a union card. He didparticipate with other employees in organizational discussions and met withFrancis and other employees in the parking lot on the occasion when Fran-ciswas present to discuss union benefits and organizational procedures.Jefferies admits the conversation with Tate in which Tate recommendedGayneau's recall,but Jefferies did not recall any mention by Tate ofGayneau's declination to sign a union card.I credit Tate's recollection overJefferies'lack of recall. NATIONAL UTILITY PRODUCTS COMPANYbor" totaling 88 hours onJuly 1, 2, 3, 8, and 9.It alsoadmits hiring "spot labor" totaling 148 man-hours duringthe week endingAugust 25,208 man-hours during the peri-od August27-30,232man-hours from September 3through 9, 344 man-hours from September9 through 13,246 man-hours from September16 through 20, and 16man-hours on September 23. Beginning late inJuly, it be-gan to hire additional permanentemployees on its payroll.These were:NameFredStefanoMichael LoanCraig LewisTodd StarrLouisMenderFrancis ShawFrancisO'MalleyDate of HireJuly 29, 1974August 23, 1974(part time)September 4, 1974September12, 1974September16, 1974September23, 1974October 9, 1974B. Analysis and Conclusions1. Independent violations of Section 8(a)(1) of the ActShortly after the Union made its demand for recogni-tion,Jefferies summoned Kunzen,C. Salnajs,and possiblyother employees into Irelan's office for individual consulta-tions.He told both Kunzen and C. Salnajs that the Compa-ny had been considering, and was currently considering, agrant to employees of certain fringe benefits.He spoke spe-cifically of a profit-sharing plan, company life insurance,and a dental care plan to supplement Blue Cross coverage.Both the nature and timing of these conversations indicateclearly that their intendment and effect was to dissuadeemployees from pursuing efforts toward unionization, ef-forts which were then well known to Jefferies and to othersinmanagement.Accordingly,I find that such statementsby Jefferies constituted a violation of Section 8(a)(1) of theAct. I do not find in the record in this case substantialevidence of unlawful threats or interrogation of employeesby Respondent'smanagementwhich would violate theAct, so I will recommend that so much of the complaintthat alleges such violations be dismissed.2. The layoff of Kunzen, Knight, C. Salnajs, and SannerThe Respondent has placed in the record a prodigiousamount of documentary evidence indicating that, in thecalendar year 1974, the sale of adjustable risers byNUPCO haddeclined.The evidence is clear that during1974, taken in its entirety,sales were down from about43,000 units in 1973 to about 31,000 units,a decline ofsome 27 percent.How much of this decline was evident tothe Respondent midway in the calendar year,when thelayoff took place,isproblematical.Late in June,just be-fore the layoff,Respondent received a cancellation of anorder for 5,000 units which had previously been placed bythe city of New York. During the entire year, declines oc-curred in sales to other major customers.Throughout theearly part of 1974,and up to the point of the layoff, Re-spondent had been accumulating in its relatively small fac-tory building a stock of inventory which was being stackedin cases along the walls of the production area.In addition67to stocks of finished product, the walls were also stockedwith raw iron which was scheduled for processing.Respondent'switnesses testified that the accumulation wasnot only untidy but that it was becoming a safety hazard.The necessary implication is that production had to bescaled down radically because there was no place to putthe finished product,and insufficient demand to warrantany assumption that the stockpile would be shipped out insufficient quantities in the near future to alleviate the cong-estion.While a decline in sales can be posited as factual prem-ise, other factors in the conduct of the employer, both be-fore and after the layoff, make it abundantly clear that thisfact was not the motivating cause of the layoff. A claim ofeconomic distress has often been found to be pretextualwhen antiunion motives of a respondent are laid bare bystatements, acts, and conduct which are inconsistent with aplea of financial necessity.Serv-Air, Inc.,161NLRB 382(1966);VentrePacking Company Inc.,163NLRB 540(1967);West Coast Casket Company,192NLRB 624(1971), enfd. 469 F.2d 871 (C.A. 9, 1972);Mannington Elec-tric, Inc.,200 NLRB 970 (1972);Santa Rita Mining Compa-ny,a Division of Homestake Production Company,200NLRB 1070 (1972);Radiadores Paragon de Puerto Rico,206 NLRB 918 (1973);Arlington Ridge Development Com-pany,203 NLRB 787 (1973);Machinery Distribution Com-pany,211NLRB 756 (1974);VADA of Oklahoma,216NLRB No. 135. The Respondent herein was well aware ofthe decline in its sales and the increase in its inventory lateinMay and early in June 1974,when it firstemployedKnight and Sanner, two discriminatees who were then laidoff within a month of their employment, assertedly becauseof conditions which existed at the timetheywere hired.Nowhere in the record is this inconsistency explained. Atthe time of the layoff, Respondent handed the five laid-offemployees written notices stating that the reason for thelayoff was a decline in sales and that it would recall themwhen sales picked up. At the same time, Respondent'sagents told employees that the reason for the layoff wasnot a declinein salesbut a shortage of raw materials due toa shutdown of the foundry where they were produced. Thisshortage was asserted in the face of conflicting statementsby the same witnesses that raw materials were available,and in fact were part of the congestion that wascausing asafety problem, and in the face of other credited testimonythat additional raw materials were arriving at the factoryon the day of the layoff.The termination on June 25 was labeled and explainedby the Respondent to its employees as a layoff. In fact, itwas a permanent discharge as to the four discriminateesnamed in the complaint.They were told bythe Respon-dent, in writing on June 25, that whenan improvement inthe Company's condition warranted the Respondent would"make every endeavor to return [them] to active employ-ment."When an improvement occurred to the point wherethe plant was back in production, Respondent made noeffort to contact laid-off employees to offer them recall.Instead, it told two discriminatees who phoned in that nowork was available, and excused its failure to recall boththem and others with the unsupported supposition that itfelt that the men in question did not want to return to 68DECISIONSOF NATIONALLABOR RELATIONS BOARDwork, having heard that some (though not all) had ob-tained employment elsewhere. Moreover, Jefferies testifiedthat the Respondent eliminated the employees in questionat the time selected so that the men would have a betterchance of obtaining employment elsewhere than theymight otherwise have had if the Respondent had held offuntil a later date.Such a statement is wholly inconsistentwith a desire to layoff and recall an employee, and is com-pletely at odds with statements made to employees bymanagementon the date of the "layoff" that it would be ofshort-term duration.Irelan testified to the desperate need late in June for areorganization and relocation of the materials which hadaccumulated in the plant, and of his insistence to Jefferiesfor help in cleaning up the place and in straightening upthe boxes of inventory in order to remove a safety hazard.The asserted hazard did not arise over night, and to theextent that it existed,itwas apparent to management atand before the layoff. If the Respondent was desirous ofretaining the services of the laid-off individuals, they couldeasily have been shifted from production to cleanup. In-stead, this work was done in part by new hires and bytemporary "spot labor" who were hired in the place of thediscriminatees.Gayneau, who was laid off with the four discriminateeson June 25, did not in fact sign a union card. However, it iseasy to see how the Respondent could have believed thathe was part of the organizing drive. He participated inunionization discussions and waspresent with Union Pres-ident Francis and other employees at the impromptu meet-ing which occurred in the plant parking lot on the date ofthe Union's demand for recognition.When Gayneau, andothers on his behalf,satisfiedJefferies that Gayneau wasnot in fact a union adherent, Gayneau was recalledpromptly and put back to work. He is still there.In fact, there was a good deal of work to do at the plantwhen five employees were laid off on June 25. In order toperform this work,the Respondent soon thereafter hiredtwo college students who worked for it throughout thesummer months, put other employees on overtime duringthis sameperiod,and hired a large amount of"spot labor"to perform the same tasks which the discriminatees hereinwere performing before they were discharged. After thedust of the layoff had settled, the Respondent then beganto rebuild its work force. Instead of recalling the men ithad promised to recall, it hired an entire new work force,with four exceptions, and such is the work force which it iscurrently utilizing.When the layoff was completed on June 25, the Respon-dent had left in its production area only two supervisorsand a maintenance man. The rest of its work force wasgone.It is quite clear that its intention at that point was toretain only a cadre ofessentialemployees and to reconsti-tute its work force with people who had played no part inthe organizing campaign. This is exactly what it did. WhenFrancis came into Bowman's office and asserted that herepresented the employees, or a majority thereof, it was nothard for Bowman and Jefferies to ascertain who, amongtheir employee complement of 10, these union adherentsmight be. At a meeting which Bowman held with them afew days later, their previous activities surfaced in thecourse of the discussion, if only in the posture of an at-tempt to deny or avoid thefullmeaningand import ofwhat they had done in signing union cards. When Jefferiesfound out that he had made a mistake in the inclusion of anonunion employee among those selected for layoff, hepromptly rectified the mistake and brought the man backto work. In light of these considerations, I conclude thatthe Respondent herein, on June 25, 1974, unlawfully termi-nated Gary R. Kunzen, Charles Salnajs, Charles Sanner,and John Knight because they had designated or selectedLocal 415 of the Teamsters to be theiragent for purposesof collective bargaining. In so doing, this Respondent vio-lated Section 8(a)(1) and (3) of the Act.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1.Respondent National Utility Products Company is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.Local 415, International Brotherhood of Teamsters,Chauffeurs,Warehousemen, and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By discharging Gary R. Kunzen, CharlesSalnajs,CharlesSanner,and John Knight forengaging in unionactivities, the Respondent herein violated Section 8(a)(3) ofthe Act.4.By the acts and conduct set forth in Conclusion ofLaw 3, and by promising employees benefits in order todissaude them from engaging in union activities,the Re-spondent herein violated Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices have a close, inti-mate,and substantial effect on interstate commerce,withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and to take certainaffirmative actions designed to effectuate the purposes andpolicies of the Act. Because the unlawful activity foundherein is aggravated and includes the discriminatory dis-charge of four individuals, I will recommend to the Boarda so-called broad 8(a)(1) order designed to suppress anyand all invasions of employee rights guaranteed by Section7 of the Act.N.L.R.B. v. Entwistle Manufacturing Company,120 F.2d 532 (C.A. 4, 1941). The recommended Order shallprovide that the Respondent be required to offer to thefour discriminatees named in the complaint reinstatementto their former or substantially equivalent employment,and that the Respondent make them whole for any loss ofearnings which they have suffered, in accordance with theWoolworthformula.with interest computed thereon at 6percent per annum. I will also recommend that the Re-spondent be required to post a notice, advising its employ-9F.W. Woolworth Company,90 NLRB 289 (1950). NATIONAL UTILITY PRODUCTS COMPANYees of their rights and of the remedy in this case.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make the fol-lowing recommended:ORDER10RespondentNational Utility Products Company, West-lake,Ohio,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Promising benefits to employees in order to inducethem to refrain from engaging in union activities.(b)Discouraging membership in Local 415, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization,by discharging employees or otherwise discriminatingagainst them in regard to their hire or tenure of employ-ment or any term or condition of employment.(c)By any means or in any manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer to Gary R. Kunzen, Charles Salnajs, CharlesSanner,and John Knight full and immediate reinstatementto their former positions or, in the event that these formerpositions no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or to other rightswhich they formerly enjoyed.(b)Make whole Gary R. Kunzen, Charles Salnajs,CharlesSanner,and John Knight for any loss of pay suf-fered by them by reason of the discrimination found here-in, in the manner described above in the section entitled"Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and other records necessary to analyze the amount ofbackpay due under the terms of this recommended Order.(d) Post at the Respondent's place of business in West-lake, Ohio, copies of the attached notice, marked "Appen-dix." 11Copies of said notice, on forms provided by theRegional Director for Region 8, after beingduly signed bya representative of the Respondent, shall be posted imme-diately upon receipt thereof, and shall be maintained bythe Respondent for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered over by any other material.(e)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, what stepsithas takento comply herewith.69Insofar as the complaint alleges violations of the Actwhich have not been found herein, the complaint is herebydismissed.10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.11 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National LaborRelationsBoard" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promise benefits to employees in orderto discourage them from joining a union or from aid-ing and assisting a union.WE WILL NOT discharge or otherwise discriminateagainst employees because they have engaged in unionactivities.All of our employees are free to become orremain members of Local 415, International Brother-hood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America, or any other labor organization.WE WILL NOT by any any means or in any manner,interfere with, restrain, or coerce employees in the ex-ercise of rights guaranteed to them by Section 7 of theNational Labor Relations Act.WE WILL offer to Gary R. Kunzen, Charles Salnajs,Charles Sanner, and John Knight fulland immediatereinstatement to their former or substantially equiva-lent employment, and we will make them whole forany loss of pay they have suffered by reason of thediscrimination which was found in this case, with in-terest thereon at 6 percent per annum.NATIONAL UTILITYPRODUCTSCOMPANY